DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
The RCE incorporates by reference the after-final amendment dated 6/14/2021. The after-final amendment has been entered and considered for this Office Action.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 13-17 remain allowed as articulated in previous Office Actions.
Regarding claim 1: Within the context an apparatus for creating an intrahepatic portosystemic shunt, comprising:
a catheter with an extended body configured for insertion down a jugular vein into a hepatic vein of a patient;
an intravascular imaging device on a distal portion of the extended body;
a needle exit port on the distal portion of the extended body, the needle exit port comprising an opening;
a needle comprising an extended portion and a distal portion constructed of a shape-memory metal, whereupon being in a lumen of the catheter, the distal portion of the needle is configured to maintain the shape of the catheter, and whereupon extending out of the opening of the needle exit port and away from a side of the extended body, the distal portion of the needle is configured to assume a curved shape; and
a pressure sensor disposed on the distal portion of the needle,
the prior art of record does not teach or reasonably suggest the details of the claimed curved shape; namely, that the curved shape comprises (i) an angle between 55 degrees and 79 degrees measured between a distal tip of the distal portion and the extended portion of the needle and (ii) a lateral reach between 1 cm and 2.5 cm, wherein the lateral reach is a distance from the extended portion of the needle to the distal tip in a direction perpendicular to a longitudinal axis of the extended portion of the needle.
Flaherty et al. US 6,726,677 B1; MacFarlane et al., WO 99/48545; Kahn et al., US 2013/0245533 A1; and Gerbi et al., US 2007/0249939 A1 are cited as prior art closest to the claimed invention.
It would not have been obvious to one having ordinary skill in the art for the curved shape of the needle for the apparatus for creating an intrahepatic portosystemic shunt (i.e., a shunt between the hepatic vein the portal vein) to have a lateral reach of 1-about 4 cm; see Vasconcelos-Filho et al.1); i.e., a lateral reach of only 1-2.5 cm does not appear long enough to create a shunt between the hepatic vein and portal vein in many patients. Based on the distance between the hepatic vein and the portal vein, common sense would seem to lead the ordinarily skilled artisan to a longer lateral reach (e.g., at least about 4 cm) in order to accommodate more patients. However, the claim is limited to a lateral reach of 1-2.5 cm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793


    
        
            
        
            
        
            
        
            
    

    
        1 Vasconcelos-Filho et al. “Measurements between the hepatic veins and portal venous system, in human cirrhotic liver: a cast study” Surgical and Radiologic Anatomy. Vol. 40, pages 395-400 (2018); see Table 2.